NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                            MELINDA C., Appellant,

                                         v.

     DEPARTMENT OF CHILD SAFETY, A.O., A.O., A.O., Appellees.

                              No. 1 CA-JV 21-0080
                                FILED 9-28-2021


            Appeal from the Superior Court in Maricopa County
                              No. JD531203
               The Honorable Connie Contes, Judge, Retired

                                   AFFIRMED


                                    COUNSEL

Maricopa County Public Advocate, Mesa
By Suzanne W. Sanchez
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Jennifer R. Blum
Counsel for Appellee, Department of Child Safety
                        MELINDA C. v. DCS et al.
                         Decision of the Court


                      MEMORANDUM DECISION

Judge Brian Y. Furuya delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Michael J. Brown joined.


F U R U Y A, Judge:

¶1           Melinda C. (“Mother”) appeals the superior court’s order
terminating her parental rights to her three minor genetic children, A.O.J.,
A.O., and A.A.O. (collectively, the “Children”). Mother challenges the
court’s termination findings based on substance abuse and three out-of-
home placement grounds under Arizona Revised Statutes (“A.R.S.”) § 8-
533(B)(3) and (B)(8)(a)–(c). For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            In September 2017, the Department of Child Safety (“DCS”)
received a report that Mother had an open case with the Texas Department
of Family and Protective Services. However, A.O.J. and A.O. had been
taken to Arizona by their maternal grandmother. DCS took A.O.J. and A.O.
into temporary custody and filed a dependency petition. A.O.J. and A.O.
were adjudicated dependent as to their father 1 and Mother, and the
superior court adopted a family reunification case plan.

¶3            Mother was offered services in Texas, but refused, stating that
she planned to move to Arizona. Once in Arizona, DCS referred Mother for
drug testing, where she tested positive for marijuana, amphetamine, and
methamphetamine in May 2018. Mother was referred for substance-abuse
treatment but did not engage in services. Mother also underwent a
psychological evaluation, which revealed diagnostic impressions for
stimulant-use disorder, cannabis-use disorder, and unspecified trauma
disorder, among others. DCS again referred Mother for substance-abuse
treatment in September 2018, and while Mother engaged in treatment for a
month, her referral closed unsuccessfully in December 2018.

¶4           Thereafter, DCS moved to terminate Mother’s parental rights
to A.O.J. and A.O. In February 2019, Mother gave birth to A.A.O.—who
tested positive for exposure to marijuana and methamphetamine.
Accordingly, DCS took A.A.O. into temporary custody and filed a


1     The Children’s father is not a party to this appeal.


                                     2
                        MELINDA C. v. DCS et al.
                         Decision of the Court

dependency petition as to A.A.O. While Mother tested positive for
marijuana, amphetamine, and methamphetamine in March 2019, she
demonstrated five months of sobriety through inpatient treatment and
negative testing from April until August 2019.

¶5            In August 2019, the court found A.A.O. dependent as to
Mother on grounds of domestic violence and substance abuse and
terminated her parental rights as to A.O.J. and A.O. After failing to
participate in further substance-abuse treatment or testing, Mother again
tested positive for marijuana, amphetamine, and methamphetamine in
November 2019. She was admitted to inpatient substance-abuse treatment,
but following her release in January 2020, soon re-entered inpatient
treatment, where she again tested positive for amphetamine and
methamphetamine.

¶6            In April 2020, this court overturned the superior court’s
termination of Mother’s parental rights to A.O.J. and A.O. for lack of
jurisdiction under the Uniform Child Custody Jurisdiction and
Enforcement Act (“UCCJEA”) due to Mother’s unresolved case in Texas.
On remand, the superior court held a UCCJEA conference in June 2020,
where the Texas court declined jurisdiction and Arizona was determined to
be A.O.J.’s and A.O.’s state of residence. DCS thereafter moved to terminate
Mother’s parental rights to the Children, citing substance-abuse and nine-
months’ time-in-care grounds, six-months’ time-in-care ground as to
A.A.O., and fifteen-months’ time-in-care ground as to A.O.J. and A.O. The
court then set a new termination hearing for November 2020.

¶7            Mother self-referred for individual counseling and began
taking medication in May 2020. However, after four sessions, three of which
Mother voluntarily ended early, Mother discontinued counseling and
stopped taking her medication. In June 2020, Mother underwent a second
psychological evaluation. Mother was diagnosed with post-traumatic stress
disorder, severe cannabis-use disorder, and severe stimulant-use disorder.
The evaluating psychologist noted that Mother was engaging in substance
abuse to cope with untreated trauma. Although Mother participated in
some trauma therapy, her treating psychiatrist noted that she had made
minimal progress and showed little insight into her trauma.

¶8           At the November 2020 termination hearing, DCS presented
evidence that Mother had reported to have first used methamphetamine
when she was fifteen years old. DCS also presented evidence that while
Mother had completed substance abuse treatment on four occasions, she
had relapsed too many times to count. Mother testified, supported by recent


                                     3
                         MELINDA C. v. DCS et al.
                          Decision of the Court

drug tests, that she had demonstrated another period of sobriety in the
months leading up to the termination hearing. However, Mother’s
diagnosing doctor testified that Mother’s recent sobriety only changed her
future parenting prognosis from “extremely poor” to “poor.” The doctor
further opined that Mother’s condition would continue for an
indeterminate period unless she could demonstrate sustained remission
through verified sobriety of twelve months.

¶9            Mother’s trauma counseling doctor testified that she lacked
insight into the importance of resolving her trauma triggers. The doctor
explained that it would be difficult for Mother to address her trauma, given
her limited engagement with trauma counseling. DCS also presented
Mother’s trauma counseling records for the superior court’s consideration.

¶10         The court terminated Mother’s parental rights to the Children
and Mother timely appealed. We have jurisdiction pursuant to A.R.S. § 8-
235(A) and Arizona Rule of Procedure for the Juvenile Court 103(A).

                               DISCUSSION

¶11           Mother challenges the superior court’s termination of her
parental rights to the Children based upon the grounds of substance abuse
and nine months’ time in out-of-home placement, A.A.O.’s six-months’
time in out-of-home placement, , and A.O.J.’s and A.O.’s fifteen-months’
time in out-of-home placement. Specific to the substance-abuse ground,
Mother contends reasonable evidence did not establish her substance abuse
would continue for a prolonged indeterminate period. The court did not err
in terminating Mother’s parental rights for substance abuse under A.R.S. §
8-533(B)(3), so we do not and need not address claims pertaining to the
other grounds. Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280, ¶ 3
(App. 2002) (citations omitted).

¶12           To terminate a parent’s rights, the superior court must find
clear and convincing evidence of at least one statutory ground for
termination. A.R.S. § 8-533(B); Ariz. R.P. Juv. Ct. 66(C). The court must also
separately find by a preponderance of the evidence that termination is in
the Children’s best interests. 2 Id. We “will affirm the juvenile court’s
termination order absent an abuse of discretion or unless the court’s
findings of fact were clearly erroneous.” E.R. v. DCS, 237 Ariz. 56, 58, ¶ 9
(App. 2015) (internal quotation marks omitted). A finding is clearly


2     Mother does not contest the court’s finding that termination of her
parental rights was in the Children’s best interests.


                                      4
                          MELINDA C. v. DCS et al.
                           Decision of the Court

erroneous if no reasonable evidence supports it. Mary Lou C. v. Ariz. Dep’t
of Econ. Sec., 207 Ariz. 43, 47, ¶ 8 (App. 2004). We view the facts in the light
most favorable to upholding the court’s order terminating parental rights,
Ariz. Dep’t of Econ. Sec. v. Matthew L., 223 Ariz. 547, 549, ¶ 7 (App. 2010), and
will not reweigh evidence on appeal because the court is “in the best
position to weigh the evidence” as a direct observer of the parties, Mary Lou
C., 207 Ariz. at 47, ¶ 8.

¶13           To terminate a parent’s rights on the substance-abuse ground,
the court must find that a parent: 1) has a history of chronic substance
abuse; 2) is unable to discharge parental responsibilities because of that
chronic substance abuse; and 3) such condition will continue for a
prolonged indeterminate period. A.R.S. § 8-533(B)(3); Raymond F. v. Ariz.
Dep’t of Econ. Sec., 224 Ariz. 373, 377, ¶ 15 (App. 2010). Mother challenges
only the sufficiency of evidence supporting the court’s conclusion that her
substance abuse would continue for a prolonged indeterminate period.
Thus, we do not address the other requisite findings. See Crystal E. v. DCS,
241 Ariz. 576, 578, ¶¶ 6–7 (App. 2017).

¶14            The evidence supporting the court’s order properly
considered the length and severity of Mother’s prior substance abuse,
periods of sobriety, and numerous relapses. See Jennifer S. v. DCS, 240 Ariz.
282, 287, ¶ 20 (App. 2016). The court also made substantial findings based
on doctors’ medical testimony that Mother’s prognosis for recovery was
poor, Mother had made minimal progress in treating the trauma that
contributed to her substance abuse, and Mother’s condition would continue
for an indeterminate period. Mother nonetheless maintains no reasonable
evidence supports the court’s order because she arguably demonstrated
sobriety in the months leading up to the termination hearing. However, a
parent’s “temporary abstinence from drugs” does not, as a matter of law,
outweigh a significant history of drug abuse or her largely consistent
inability to abstain from drugs during her case. See id. at ¶ 17. The record in
this case is well-developed, with conflicting evidence presented by both
sides. Moreover, the court’s thorough recitation of its findings
demonstrates careful consideration of the evidence and questions
regarding the weight the court gave to Mother’s period of sobriety do not
sustain Mother’s challenge on appeal. See Mary Lou C., 207 Ariz. at 47, ¶ 8.

¶15           Viewing the evidence in the light most favorable to upholding
its order, the court did not err in concluding that Mother’s chronic drug
abuse would persist for a prolonged indeterminate period, and such
conclusion is supported by reasonable evidence.



                                       5
                      MELINDA C. v. DCS et al.
                       Decision of the Court

                           CONCLUSION

¶16          For the foregoing reasons, we affirm the superior court’s
order terminating Mother’s parental rights to the Children.




                       AMY M. WOOD • Clerk of the Court
                       FILED: AA




                                     6